Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Objection to the Disclosure
37 CFR 1.163

The following is a quotation of section (a) of 37 CFR 1.163:
(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered.

35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


In plant applications filed under 35 U.S.C. 161, the requirements of 35 U.S.C. are limited.  The following is a quotation of 35 U.S.C. 162:
No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described.

The disclosure is objected to under 37 CFR 1.163 (a) and under 35 U.S.C. 112, first paragraph, because the specification presents less than a full, clear and complete botanical description of the plant and the characteristics which define same per se and which distinguish the plant from related known cultivars and antecedents. 
	More specifically:
A.    Applicant should describe how the new variety differs from parents and related (similar) cultivars. On page 4, [0011], Applicant states that the instant plant is similar to Erez., applicant should describe how identical or different the instant plant is from the cultivar Erez. . Applicant must disclose how the claimed plant is distinguish from ‘Erez’ (see MPEP 37 CFR 1.163(a)).


B.    Applicant discloses THC, and CBD % content but does not disclose how this percentage has been found. It is unclear if this percentage was measured with fresh plant material or dry plant matter. Also, applicant should disclose if the measurement for THC, and CBD was done on the herb, resin or oil. Since this is a major descriptor of the plant and is one of the main differences that set it apart from prior art, applicant should come in with information accordingly. (See recommended methods for the identification and analysis of cannabis and cannabis product). Correction is required.
C.   Applicant states on page 1, [0008], that the parents of the instant plant are from an unknown provenance, then on page 2, [0009] that the parent are unknown.  It is unclear why the parents of the instant plant are unknown. Clarification is require
D.   Paragraph [0008] describes the asexually reproduction of the claimed plant by stem cuttings but does not "particularly point out where the variety of plant has been asexually reproduced" (MPEP 1605). Correction is required by providing the city and state where the asexual reproduction occurred. Inventor should further disclose in the specification that the claimed plant is stable and true to type through several subsequent generations of asexual reproduction, if accurate..
 E.   Applicant should disclose in the specification the main stem’s average diameter, length of internode, depth of grooves (shallow, medium or deep), amount of pith in cross-section (absent, thin medium or thick), and mature color designation with reference from the employed color chart, in the interest of providing as complete a botanical description of the plant as is reasonably possible.	
F.   Applicant should disclose in the specification the leaf average size (length and width), central leaflet average size (length and width), mature leaf color designation (upper and lower surfaces) and fragrance, in the interest of providing as complete a botanical description of the plant as is reasonably possible.
G.   Applicant should disclose in the specification a botanical description of the stipule, such as size, shape and color designation with reference from the employed color chart.
H.   On page 2, applicant describes the petiole as “purple”. This color description is broad and does not adequately describe the petiole coloration with reference from the employed color chart.


J.    Applicant should disclose in the specification the individual corolla’s shape and color designation (fresh) with reference from the employed color chart, in the interest of providing as complete a botanical description of the plant as is reasonably possible.

K.    Applicant should disclose in the specification the beaked bracteole’s average size, shape and color designation with reference from the employed color chart, in the interest of providing as complete a botanical description of the plant as is reasonably possible.

L.    Applicant should disclose in the specification the amount of inflorescence glandular trichomes (sparse, moderate or dense). It is noted that page 3 describes the calyxes as densely covered with glandular trichomes but is not clear if the corolla and/or bract are covered with glandular trichomes.

M.    Page 3, line 17 describes the pistil’s color designation as “white” and “brown”. Inventor should disclose in the specification the color designations with reference from the employed color chart of the pistil when immature and mature.

N.     Applicant should disclose in the specification the average length of the pistil and average number of pistils per flower.
O.    Applicant describes the flower with pistils. Thus, the claimed plant is either female or hermaphrodite. If the claimed plant is hermaphrodite, then Inventor should disclose in the specification a botanical description of the pistillate and staminate flowers, such as average size (female bract, male calyx, anther and pistil), average number of flowers per inflorescence (spike) and color designations (female bract, male calyx, anther and pistil), if produced.

P.    Page 3, line 18 describes the color designation of the dried flower as “dark green”. This description is broad and does not disclose the color designation of the dried flower with reference from the employed color chart.

Q.    Applicant should disclose in the specification the peduncle’s and pedicel’s average lengths, and color designations, in the interest of providing as complete a botanical description of the plant as is reasonably possible.

R.    Applicant should disclose in the specification the seed’s average weight per 1000 seeds (very low, low, medium, high or very high), shape, color of testa, and marbling (weak, medium or strong), in the interest of providing as complete a botanical description of the plant as is reasonably possible.

S.    Applicant should disclose in the specification a botanical description of the fruit, such as type, shape, average size and color designation, in the interest of providing as complete a botanical description of the plant as is reasonably possible.

AA. There are tables in paragraphs and [0016]. If so, such should be labelled Table 1 and Table 2, respectively.

BB. The table in paragraph [0016] describes the USDA plant growth habit code. It is unclear the meaning of some of the codes. A search for the USDA plant growth habit code was not found. Inventor should explain the meaning for some of the codes, for example, what does “FB” mean, what is considered “average” in male flower timing, and what is 7.5 flowering score? Clarification is necessary.

CC. The table in paragraph [0016] describes the dates and weights of the claimed plant but is not clear where the data came from, plants grown in the greenhouse or outdoor field. It appears that the data information were from plants grown in the greenhouse, if so such should be disclosed.

DD. If additional information is available relative to plant disease and pest resistance/susceptibility (including the Latin name) such should be set forth in the specification or if not observed state -- not observed to date -.

The above listing may not be complete.  Applicants should carefully compare the claimed plant with the botanical descriptions set forth in the specification to ensure completeness and accuracy and to distinguish the plant within 


Claim Rejection
35 USC § 112, 1st and 2nd Paragraphs

	Claim 1 is rejected under 35 U.S.C. 112, first and second paragraphs as not being supported by a clear and complete botanical description of the plant for reasons set forth in the Objection to the Disclosure Section above.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or
otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The instant application was filed on 10/27/2020. The one year grace period subsequently is 10/27/2019. .
The website by Allbud, (https://www.allbud.com/marijuana-strains/indica-dominant-hybrid/avi.dekel 3/17/2021) , indicates that the cannabis plant ‘Avidekel’ was sold in 2016, prior to the effective filing date of the claimed invention see review at the end of the article. In addition, Terry Smith published an article on Avidekel”. This page was published on January 27, 2019. The description of the plant and the photograph on the site match the instant plant. As a result of these publications which show that this plant was in the public domain more than a year prior to filing in the U.S., claim 1 is rejected under 102(a)(1).




Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 




/Annette H Para/
Primary Examiner